Citation Nr: 1604262	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen service connection for sleep apnea, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to an increased rating, in excess of 10 percent, for a hiatal hernia.

5.  Entitlement to an increased rating, in excess of 70 percent, for a service-connected acquired psychiatric disorder.

6.  Entitlement to a total disability rating based individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2007, September 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

Pursuant to the Board's decision below, service connection is being granted for PTSD.  Accordingly, the Board is recharacterizing the appeal for an increased rating, in excess of 70 percent, for anxiety disorder with panic attacks to an increased rating, in excess of 70 percent, for a service-connected acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to an increased rating in excess of 70 percent for a service-connected acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 16, 2005 decision, the RO denied service connection for PTSD. 
 
2.  Evidence received since the November 16, 2005 rating decision is new and material, sufficient to reopen service connection for PTSD. 
 
3.  In an unappealed June 6, 2008 decision, the RO denied service connection for sleep apnea.  
 
4.  Evidence received since the June 6, 2008 rating decision is new and material, sufficient to reopen service connection for sleep apnea. 

5.  The Veteran has currently diagnosed PTSD related to a fear of hostile military or terrorist activity during the Gulf War.

6.  Currently-diagnosed sleep apnea was incurred in service.

7.  Back pain symptoms were chronic in service and continuous after service separation.

8.  For the entire rating period, the Veteran's hiatal hernia has been manifested by recurrent epigastric distress with symptoms of substernal pain, pyrosis, and regurgitation but it has not been shown to be productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The November 16, 2005 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received subsequent to the November 16, 2005 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).

3.  The June 6, 2008 rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2015).

4.  The evidence received subsequent to the June 6, 2008 rating decision is new and material to reopen service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

5.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2015).

7.  For the entire rating period, the criteria for an evaluation in excess of 10 percent for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory notice letters to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the Board's grant of service connection of PTSD, sleep apnea, and lumbar spine degenerative joint disease, the Board finds that no further discussion of VA's duties to notify and assist is necessary to address these issues.  

With regard to the increased rating claim, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, VA and private treatment records, and VA examinations.

The Veteran has been afforded VA examinations to address his hiatal hernia.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

A claim for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The RO previously denied service connection for PTSD in an unappealed November 16, 2005 rating decision, finding that stressor information provided could not be objectively verified and that the Veteran did not have a current diagnosis of PTSD.  

In this case, the Veteran's initial claim for service connection for PTSD was submitted in February 2004, after service connection for anxiety disorder with panic attacks had already been in effect since August 1994.  The RO specifically denied service connection for PTSD in November 2005 finding, in part, that a qualifying diagnosis of PTSD had not been established.  The Veteran identified additional medical evidence of a diagnosis of PTSD in February 2007, and submitted a request to reopen service connection for PTSD in May 20072007.  Because the Board is reopening service connection for PTSD based on an element, which includes a current diagnosis of PTSD, which was not satisfied with regard to the previously adjudicated claim, the Board finds that the scope of the claim has not changed and an analysis on the basis of whether new and material evidence had been submitted for PTSD is appropriate.  

The Veteran did not appeal the last final denial of service connection for PTSD in November 2005; thus, the decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish a current diagnosis of PTSD related to a verified in-service stressor or fear of hostile military or terrorist activity.

New evidence received subsequent to the November 2005 rating decision, pertinent to the appeal to reopen service connection for PTSD, includes VA mental health treatment records, private psychiatric treatment records, and the Veteran's statements and hearing testimony.  The Board finds that updated VA mental health treatment records and private treatment records, to include a November 2015 Mental Disorders Questionnaire completed by Dr. S.L., identify a current DSM-IV diagnosis of PTSD related to a fear of hostile military or terrorist activity during the Veteran's Gulf War service.  The Board finds that such diagnosis relates to an unestablished fact necessary to substantiate a claim for service connection for PTSD.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for PTSD been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

The RO previously denied service connection for sleep apnea in an unappealed June 6, 2008 rating decision, finding that sleep apnea was not shown in service.  The Veteran submitted a timely notice of disagreement with the June 2008 decision, but did not perfect his appeal; thus, the decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish a nexus between currently diagnosed sleep apnea and service.

New evidence received subsequent to the June 2008 rating decision, pertinent to the appeal to reopen service connection for sleep apnea, includes VA and private treatment records, the Veteran's statements and hearing testimony, and lay statements from fellow service members.  The Board finds that lay evidence received from by F.D. in April 2013 and R.L.C. in April 2013 and February 2014  identify symptoms of sleep apnea observed to be exhibited by the Veteran in service.  Lay evidence is presumed to be credible for the purpose of reopening service connection.  The Board finds new lay evidence of record relates to an unestablished fact necessary to substantiate a claim for service connection for sleep apnea.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for sleep apnea been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the reopened claims for service connection on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection.  The Veteran has presented evidence and argument during the instant appeal addressing the merits of service connection for PTSD and sleep apnea, and the Board is granting the underlying claims for service connection in this case.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Sleep apnea and PTSD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to those claims.  Walker, 708 F.3d at 1331.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 258.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for PTSD

The Veteran contends that he has PTSD related to Gulf War service in Iraq and Bagdad.  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R.  § 3.304(f) (2015).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

 If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service." Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that the Veteran has currently-diagnosed PTSD related to a fear of hostile military or terrorist activity.    

In a July 2007 stressor statement, the Veteran identified exposure to incoming artillery fire and missile attacks while serving with the 24th Infantry 3169 Armor Battalion between August 1990 and April 2011 in Iraq and Bagdad.  The Board finds that the Veteran's identified stressor is related to a fear of hostile military or terrorist activity.

There is both favorable and unfavorable evidence with respect to whether the Veteran has a current diagnosis of PTSD.  VA psychiatric examinations do not identify a current diagnosis of PTSD, and a February 2015 note from a VA psychologist indicates that the Veteran had current anxiety but not PTSD.  The favorable evidence includes February 2015 and March 2015 diagnoses of PTSD provided by the Veteran's VA treating psychologist.  A July 2015 VA Mental Health evaluation completed by a VA social worker shows that the Veteran was previously seen by a VA psychology intern and was diagnosed with PTSD.  The Veteran identified stressors related to several events in service.  Psychological testing was completed and the Veteran met the criteria for PTSD. The Veteran was diagnosed with PTSD related to his in-service stressors.  Private psychiatric treatment records from Mind Spa identify a current diagnosis of PTSD, noting that the Veteran is an Iraq war Veteran.  While a specific in-service stressor was not discussed, a November 2015 Mental Disorders Questionnaire completed by the Veteran's private psychiatrist, Dr. S.L., identified a current DSM-IV diagnosis of PTSD.  

The Board finds that the 2015 diagnoses of PTSD provided by the Veteran's treating VA psychologist, when considered with VA mental health treatment records which included psychological testing and a discussion of the Veteran's in-service stressors, is probative and the Board finds that the VA treating psychologist is familiar with the Veteran's history of psychiatric treatment.  The VA psychologist has provided DSM-IV diagnoses of PTSD, and VA treatment records relate this diagnosis to a fear of hostile military or terrorist activity during the Persian Gulf War.  See 38 C.F.R. § 3.304(f)(3).  Private treatment records tend to confirm the current diagnosis of PTSD.  

The Board notes, additionally, that the Veteran is currently service-connected for anxiety disorder with panic attacks and Dr. S.L. opined in November 2015 that it was not possible to differentiate what portion of occupational and social impairment was caused by each of the Veteran's mental disorders (major depressive disorder, anxiety disorder, and PTSD) as his symptoms overlapped.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  Resolving reasonable doubt in his favor, service connection for PTSD is warranted.

Service Connection Analysis for Sleep Apnea

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that sleep apnea was incurred in service.

VA treatment records and a November 2015 Sleep Apnea Disability Benefits Questionnaire, completed by the Veteran's VA treating physician, show that the Veteran has currently diagnosed obstructive sleep apnea.  Sleep apnea was diagnosed during a December 2008 sleep study.  The November 2015 Questionnaire identified a long history of excessive snoring since service and current treatment with a CPAP.  

During a November 2015 Board hearing, the Veteran testified that everyone in his platoon knew that he had sleep apnea, due to his snoring and because he would stop breathing.  He indicated that he submitted statements from witnesses in his platoon when he reopened his claim.  Lay evidence provided by F.D., received in April 2013 and R.L.C. in April 2013 and February 2014 identify symptoms of sleep apnea observed in service.  The Board finds that symptoms of sleep apnea are identifiable by lay observation, and there is no indication that lay statements provided by F.D. and R.L.C. are not credible.  

Based on the competent and credible identification of sleep apnea symptoms in service by lay witnesses, the Board finds that the Veteran experienced the onset of sleep apnea in service.  Resolving reasonable doubt in his favor, service connection for sleep apnea is warranted.

Service Connection Analysis for a Back Disability

The Veteran contends that a currently diagnosed low back disability is related to an in-service motor vehicle accident.  He has identified the presence of back symptoms in service and continuous back symptoms post-service.  After reviewing all the lay and medical evidence, the Board finds, resolving the benefit of the doubt in the Veteran's favor, that lumbosacral spondylosis is related to service.  

VA treatment records, a March 2015 MRI of the spine, and a November 2015 Back Conditions Disability Benefits Questionnaire completed by the Veteran's VA treating physician, reflect current diagnoses of degenerative and joint disease in the lumbar spine, and lumbosacral spondylosis with multilevel degenerative changes in the lumbar spine.  

Service treatment records show that the Veteran was treated for low back pain in June 1989 after a motor vehicle accident the prior day.  The Veteran was seen on a second occasion for back pain with a duration of two days in April 1990 after shoveling snow.  

The Veteran reported in a November 2015 Disability Benefits Questionnaire that he had low back pain since 1991 when he was involved in a convoy collision.  In November 2015 Board hearing testimony, the Veteran reported that he was a petroleum supplier in service and that he drove a fuel truck.  He also reported working as a combat engineer in Germany which required a lot of lifting.  He testified that he was injured in a convoy accident while stationed in Germany and stated that he went to sick call for his back several times.  The Veteran reported that he continued to have problems with his back post-service, and indicated that he received treated at a Parker Chiropractic Clinic with his student status while studying at DeVry University.  The Board notes that private treatment records from Parker Chiropractic Clinic are not of record.  

While VA treatment records dated from 1992 to 2005 do not reflect treatment for the back, an October 1993 social work note referenced a Persian Gulf Registry screening, completed that same month, in which the Veteran identified multiple complaints, to include complaints related to arthritis and the back.  In a December 2007 VA physical medicine rehabilitation consultation, the Veteran reported a 20 year of back pain with unknown etiology.  The Veteran reported being in two motor vehicle accidents, one in service and one post-service in 1999.  He also reported that he was previously a patient at Parker College of Chiropractic from 1991 to 1994 and reported that the treatment gave him relief in his low back.  

During a December 2013 VA examination, the Veteran reported that he was involved in a motor vehicle accident in Germany in 1989, and he reported having problems with his back since that time with increased pain over the past five to ten years.  The VA examiner examined the Veteran and opined that it was less likely than not that the Veteran's current back disability was due to or caused by service.  The VA examiner reasoned that while service treatment records did document acute low back pain in 1989 due to a motor vehicle accident and in 1990 due to shoveling snow, the problem was short-lived without any long term sequeale, and reasoned that a VA general medical examination in May 1992 was normal without any back complaints.  He reasoned that the Veteran was not treated for low back problems until 2007 when he was seen at the Dallas VA Medical Center.  

The Veteran has provided lay testimony identifying chronic back symptoms in service after a 1989 motor vehicle accident and continuous symptoms post-service, which included chiropractic treatment for the back shortly after service separation.  The Veteran is competent to identify symptoms of back pain in service and post-service, treatment for such back pain, and the Board finds that the Veteran's statements are credible and tend to be supported by the evidence of record.  While a May 1992 VA general medical examination did not identify specific complaints of low back pain, the examination report did not include an orthopedic examination of the Veteran, did not identify other medical conditions noted in contemporaneous VA treatment record,  and an contemporaneous October 1993 VA treatment report did identify some back complaints noted by the Veteran.  While treatment records from Parker Chiropractic are not of record, the Board finds that the Veteran provided detailed testimony about such treatment, and his report of treatment is supported by a statement made during the course of VA treatment in December 2007 which noted a history of such chiropractic treatment from 1991 to 1994.  The Board finds that medical histories provided by a patient for treatment purposes are highly probative as they are made for the purpose of receiving proper medical care.  

For these reasons, the weight of the evidence shows that the Veteran experienced chronic symptoms of low back pain in service and continuous symptoms of low back pain after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  Resolving reasonable doubt in his favor, service connection for lumbar spine degenerative and joint disease is warranted.

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted; however, the Board finds that the service-connected hiatal hernia has not increased in severity over the course of the appeal to warrant different ratings.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is in receipt of a 10 percent evaluation for a hiatal hernia under Diagnostic Code 7346.  The Schedule of Ratings of the Digestive System at 
38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's hiatal hernia with GERD has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, and substernal pain; but has not been productive of considerable impairment of health.  

The Board finds that an evaluation under Diagnostic Code 7346 is appropriate in this case where the Veteran's predominant disability picture due to hiatal hernia are described under that Diagnostic Code.  The evidence of record, lay and medical, shows that the Veteran has currently diagnosed hiatal hernia with GERD with symptoms of recurrent epigastric distress with symptoms of pyrosis, substernal pain, and regurgitation.  The Board finds, however, that the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's hiatal hernia is not shown to be productive of considerable impairment of health at any time during the appeal period.  See 38 C.F.R. § 4.114.

While the evidence of record described above reflects symptoms of recurrent epigastric distress with symptoms of pyrosis, substernal pain, and regurgitation, the Board finds that the Veteran's disability has not resulted in considerable impairment of health at any time during the rating period. 

An April 2011 VA general medical examination shows that a hiatal hernia was stable and that the Veteran was treated with medication.  The Veteran was noted to have heartburn and regurgitation, but there was not history of hematemesis or melena.  Laboratory testing was completed and no complications a hiatal hernia and GERD were noted.  Functional effects of the hiatal hernia with GERD were identified as pain, which interfered with usual activities, such as household duties, when the Veteran was experiencing pain.  

A September 2012 VA examination identified diagnoses of hiatal hernia and GERD.  Symptoms included infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, sleep disturbance caused by reflux, and nausea.  There was no hematemesis or melena.  The Veteran did have any complications due to hiatal hernia and GERD.  Hiatal hernia and GERD were stated to be stable with omeprazole and did not hinder him from working.  The VA examiner noted findings from a February 2011 endoscopy which showed that the Veteran's medications appeared to be controlling his symptoms.   

An October 2013 VA examination shows that the Veteran continued to be treated with omeprazole for hiatal hernia with GERD.  The VA examiner identified persistently recurrent epigastric distress, nausea, and vomiting.  The Veteran did not have an esophageal stricture or spasm of the esophagus.  He reported daily mid-epigastric pain which felt like hunger pangs and reported vomiting dependent on what he ate.  Laboratory testing was performed.  The VA examiner stated that the Veteran's esophageal conditions did not impact his ability to work.   

VA treatment records show that the Veteran was seen in the emergency room for abdominal pain, nausea, and vomiting in September 2015.  Laboratory testing was completed and the labs were stated to be unremarkable.  The Veteran was diagnosed with acute gastritis and hiatal hernia.  September 2015 VA psychiatric treatment reports noted weight loss.    

During a November 2015 Board hearing, the Veteran reported a past history of hospitalizations due to hiatal hernia, starting back in 1991.  He reported current flare-ups with vomiting with certain foods.  He reported that current treatment with medication helped, but he still had nausea and pain every morning.  He also identified current symptoms of pain.  

While the Veteran credibly reported a history of hospitalizations due to hiatal hernia, the Board finds that during the relevant appeal period, the Veteran's hiatal hernia with GERD was shown to be under control with medication with only one hospitalization in September 2015.  The Board finds that this is consistent with the Veteran's testimony indicating more control of his symptoms since starting medication.  The more recent hospitalization in September 2015 was shown to be due in part to a diagnosis of acute gastritis in combination with the hiatal hernia.   Laboratory testing in September 2015 was stated to unremarkable, indicating that the Veteran did not have considerable impairment of health due to a service-connected hiatal hernia.  

VA examinations dated in April 2011, September 2012, and October 2013 show no impairment of health due to the Veteran's gastrointestinal disability.  The Veteran did not have hematemesis or melena, was not shown to have complications related to his hiatal hernia with GERD with no indication of impairment of health noted with the completion of laboratory testing.  September 2012 and October 2013 VA examiners indicated that hiatal hernia with GERD was stable on medication, and did not find any occupational impairment due to hiatal hernia with GERD.  These findings directly address the impairment caused by the Veteran's gastrointestinal disability, and indicate that it was not causing considerable impairment in health.  While an April 2011 VA examiner noted that hiatal hernia with GERD interfered with usual activities, such as household duties, when the Veteran was experiencing pain, the Board finds that the Veteran's epigastric pain has been considered in his 10 percent rating under Diagnostic Code 7346.  The record shows that the Veteran was seen in the emergency room for one episode of acute gastritis in September 2015; however, there was no indication considerable impairment of health due to hiatal hernia with laboratory testing.  

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected hiatal hernia, and for these reasons, a higher 30 percent rating is not warranted under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for evaluation in excess of 10 percent for a hiatal hernia under Diagnostic Code 7346 have not been met.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's hiatal hernia are adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  VA examinations show that the Veteran's hernia did not result in occupational or functional impairment other than due to episodes of epigastric pain, which is considered by the rating criteria.  Higher percent evaluations are available under rating criteria for evaluating a hiatal hernia, which was not shown in this case, and the Board finds that the Veteran's 10 percent rating under Diagnostic Code 7346.  The Board finds that the rating criteria considers the presence of reported symptoms of epigastric pain, pyrosis or heart burn, nausea, and vomiting or regurgitation.   Accordingly, the Board finds that the level of severity of the Veteran's hiatal hernia is contemplated by his assigned rating.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by a service-connected hiatal hernia is specifically and adequately contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the rating criteria are adequate to compensate for problems reported by the Veteran on his occupational or daily functioning.  In the absence of exceptional factors associated with hiatal hernia disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted that the combined effect of his service-connected disabilities are not captured by schedular evaluations.  Thus, the Board finds that referral for an extraschedular rating based on the combined effect of his multiple service-connected disabilities is not warranted. 


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the appeal to reopen service connection for the PTSD loss is granted. 

 Service connection for PTSD is granted. 

New and material evidence having been received, the appeal to reopen service connection for the sleep apnea loss is granted. 

 Service connection for sleep apnea is granted.

Service connection for lumbar spine degenerative joint disease is granted. 

An increased rating in excess of 10 percent for a hiatal hernia is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran and his representative contend during a November 2015 Board hearing, that service-connected his psychiatric disability has increased in severity since the last VA examination.  Accordingly, the Board finds that a remand for an updated VA examination is warranted.    

Further, a remand is required prior to adjudication of the claim for a TDIU. The Board is remanding the appeal for an increased rating for an acquired psychiatric disorder, and is granting service connection for PTSD, sleep apnea, and a lumbar spine degenerative joint disease.   As a determination on these issues could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board's determination as to the TDIU claim currently on appeal must be deferred.  On remand, the AOJ should conduct any additional development deemed necessary to address the appeal for a TDIU.  If the AOJ finds that a VA examination is necessary for disposition of the claim, the Veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA examination to address the current severity of service-connected acquired psychiatric disability, which now includes anxiety with panic attacks and PTSD.  All indicated studies or testing should be conducted.

2.  The AOJ should take any additional development as deemed necessary to address the Veteran's appeal for a TDIU.  

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


